             Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ------------------------------------------------------------X
    F. FREDERIC FOUAD,                                          :
                                                                :
                               Plaintiff,                       :
                                                                :
             -against-                                          :
                                                                :
    THE MILTON HERSHEY SCHOOL AND                               :   20 Civ. 10042 (PAC)
    SCHOOL TRUST, ELLIOT GREENLEAF                              :
    P.C., PETER GURT, RALPH CARFAGNO,                           :
    ROBERT HEIST, VELMA REDMOND,                                :   OPINION & ORDER
    DAVID SALTZMAN, JAMES W. BROWN,                             :
    M. DIANE KOKEN, JAMES M. MEAD,                              :
    MELISSA L. PEEPLES-FULLMORE, JAN                            :
    LOEFFLER BERGEN, ANDREW S. CLINE,                           :
    and JARAD W. HANDELMAN,                                     :
                                                                :
                               Defendants. 1                    :
                                                                :
    ------------------------------------------------------------X

           Given the long and complicated procedural history of this case, it should perhaps come as

little surprise that the case now presents an unprecedented procedural issue. The principal

question before the Court on the present motion to remand is whether, where a transferor court

determines that subject matter jurisdiction exists, denies remand, and instead transfers the case;

and the transferee court subsequently revisits the jurisdictional determination, concludes that



1
  This caption matches the one that the case had in the New York County Supreme Court when
the defendants (successively) removed this case. Resp. Opp’n (“EG Defs.’ Br.”) Ex. 17, at 1,
ECF No. 38–17. The Court takes no position on whether Navada Hatfield, the Hershey Trust
Company, and James C. Katzman are defendants in this action. Compare Pl.’s Mot. Conf., 2 &
n.4, 3, ECF No. 28 (arguing that they are defendants) with EG Defs.’ Resp. Opp’n Mot. Conf. 1,
ECF No. 30 and MHS Defs.’ Resp. Opp’n Mot. Conf. 1 & n.1, 2–3, ECF No. 31 (arguing that
they are not defendants). Instead, the Court leaves the task of determining who is and is not
currently a defendant to the determination of the New York County Supreme Court on remand.
Likewise, the Court declines to rule on how Plaintiff is to serve process on Navada Hatfield. Mr.
Joe H. Tucker, Jr. is directed to provide Hatfield with a copy of this order, as specified infra at
pp. 18–19.
                                                           1
         Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 2 of 19




there is no subject matter jurisdiction, and remands the case to state court in the transferor’s

district, a subsequent removal to the transferor court, on the same grounds as the first removal, is

barred under 28 U.S.C. § 1447(d) because it would require the transferor to review the

transferee’s remand order.

       Having carefully considered the parties’ arguments against the small body of caselaw that

can fairly be called analogous, the Court holds that § 1447(d) bars it from revisiting the question

of whether the federal courts have subject matter jurisdiction over this case. Even if § 1447(d)

were inapplicable, the general rule against successive removals on the same grounds would bar

review here. Accordingly, the Court remands the case to the New York County Supreme Court.

                                        BACKGROUND 2

       On June 18, 2018, Plaintiff F. Frederic Fouad (“Plaintiff”) initiated this action by filing a

summons with notice in New York County Supreme Court against The Milton Hershey School

and certain of its board members (the “MHS Defendants”), and its counsel, Elliott Greenleaf

P.C., along with an Elliott Greenleaf partner, Jarad Handelman (the “EG Defendants,” and

together with the MHS Defendants, the “Defendants”). EG Defs.’ Br. Ex. 1, at 2, ECF No. 38–1.

The Summons with Notice alleged state law causes of action including, inter alia, abuse of

process arising from Defendants’ use of subpoenas and pleadings in prior litigation in the United

States District Court for the Middle District of Pennsylvania (“M.D. Pa.”). See id. at 2; Fouad v.




2
  Because this opinion deals entirely with a procedural issue, the Court opts not to further recount
the factual circumstances of this action. But it is somewhat ironic that litigation involving a
school founded by the great chocolatier has generated such bitterness between the litigants. See,
e.g., Fouad v. Milton Hershey Sch. & Tr., No. 1:19-CV-253, 2020 WL 3265245, at *1 (M.D. Pa.
June 17, 2020) (“The parties have conducted this litigation in a bitter and acrimonious fashion,
taking every opportunity to engage in a mutually caustic dialogue resulting in dysfunction and
strife which is antithetical to the goals of our legal system—‘the just, speedy, and inexpensive
determination of every action and proceeding.’”) (quoting Fed. R. Civ. P. 1).
                                                  2
         Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 3 of 19




Milton Hershey Sch., No. 18 Civ. 5674 (PAC), 2019 WL 457567, at *1 (S.D.N.Y. Feb. 6, 2019)

(“S.D.N.Y Order Denying Remand”).

        Defendants promptly removed the case to this Court; Plaintiff moved to remand on the

basis that he asserted only state claims; and Defendants cross moved to transfer the case to the

M.D. Pa. S.D.N.Y. Order Denying Remand, 2019 WL 457567, at *1. On February 6, 2019, the

Court found federal subject matter jurisdiction over the action and held that 28 U.S.C. §

1404(a)’s factors favored transfer. Id. at *2, *3. Consequently, the Court denied Plaintiff’s

motion to remand and granted Defendants’ motion to transfer. Id. at *3.

        Over the next year and a half, litigation in the M.D. Pa. generated “more than 65 orders

[from magistrate and district judges] on motions, letters, and submissions.” Notice of Removal ¶

19, ECF No. 6. The case was eventually reassigned to the Honorable Jennifer P. Wilson, who

decided, sua sponte, to reexamine whether the action presents federal subject matter jurisdiction.

Id. at ¶¶ 18, 22.

        On September 28, 2020, Judge Wilson concluded that the federal courts lacked subject

matter jurisdiction over the action and remanded the case to the New York County Supreme

Court. Fouad v. Milton Hershey Sch., No. 1:19-CV-00253, 2020 WL 5775018, at *1 (M.D. Pa.

Sept. 28, 2020) (“Remand Opinion”). Judge Wilson considered both the Summons with Notice

and Plaintiff’s federal pleadings. Id. at *3. The M.D. Pa. and Third Circuit denied Defendants’

motions to stay and petitions for a writ of mandamus. Mot. Remand (“Remand Mem.”) Ex. 2, at

3, ECF No. 25–2; Remand Mem. Ex. 3, at 2, ECF No. 25–3.

        On December 1, 2020, the New York County Supreme Court received Judge Wilson’s

certified remand order (the “Remand Order”) and reopened its docket for this case. EG Defs.’

Br. 10, ECF No. 38. That same day, Defendants again removed the case to this Court. Id. They



                                                3
         Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 4 of 19




now ask the Court to “enforce” its S.D.N.Y. Order Denying Remand, in which the Court

previously found federal subject matter jurisdiction over this action. Resp. Mot. 11, ECF No. 37

(“MHS Defs.’ Br.”).

       On December 14, 2020, the Court held a status conference and set a briefing schedule.

Plaintiff filed a motion to remand on December 19, 2020 (Mot. Remand, ECF No. 24), along

with a memorandum in support of his motion arguing that the Court must remand the action

because revisiting the jurisdictional question would constitute a review of Judge Wilson’s

Remand Order, which § 1447(d) forbids. Remand Mem. 1, ECF No. 25. The MHS Defendants

and EG Defendants each filed their responses in opposition on January 11, 2021 (ECF Nos. 37,

38), and Plaintiff filed separate replies to each on January 21, 2021. ECF Nos. 45 (“Reply to

MHS Defs.”), 46 (“Reply to EG Defs.”). 3

                                         DISCUSSION

I.     Standard of Review

       Defendants, as the removing parties, “bear[] the burden of demonstrating the propriety of

removal.” Cal. Pub. Emps.’ Ret. Sys. v. WorldCom, Inc., 368 F.3d 86, 100 (2d Cir. 2004)

(quoting Grimo v. Blue Cross/Blue Shield of Vt., 34 F.3d 148, 151 (2d Cir. 1994)); accord One

Sylvan Road North Assocs. v. Lark Int’l, Ltd., 889 F. Supp. 60, 62 (D. Conn. 1995) (explaining

that defendants “have the burden of establishing federal jurisdiction” over a successive removal).

The Court construes all factual allegations in favor of Plaintiff, the party seeking remand. Lark,

889 F. Supp. at 62.




3
 The parties also filed the briefing mentioned in footnote 1, regarding the alleged omission of
certain defendants from the caption and how to serve Navada Hatfield.
                                                 4
         Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 5 of 19




II.    28 U.S.C. § 1447(d) in the Second Circuit

       Subject to a few exceptions not applicable here (for suits against federal officers or

agencies and civil rights cases), “[a]n order remanding a case to the State court from which it

was removed is not reviewable on appeal or otherwise.” § 1447(d). The Supreme Court has

interpreted § 1447(d) to bar review only of remand orders based on grounds listed in 28 U.S.C. §

1447(c), such as those ordering remand for lack of subject matter jurisdiction. Thermtron

Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 346 (1976) (abrogated on other grounds by

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 714–15 (1996)).

       The Second Circuit has interpreted § 1447(d)’s “or otherwise” language to “bar[] district

courts from reconsidering orders remanding cases on section 1447(c) grounds.” 4 Shapiro v.

Logistec USA, Inc., 412 F.3d 307, 312 (2d Cir. 2005). This bar applies even if the remand order

is erroneous. Id. at 310. The “principle of non[-]reviewability of remand orders based on lack of

jurisdiction ‘is important to our system of federalism’ and prevents delay caused by ‘procedural

fencing over the intricacies and perplexities of removal jurisdiction.’” Myers v. Sara Lee Corp.,

No. 08–CV–1421 (KAM) (RER), 2009 WL 1373578, at *1 (E.D.N.Y. May 15, 2009) (quoting

Ohio v. Wright, 992 F.2d 616, 617 (6th Cir. 1993)).

III.   The Present Removal Is On the Same Grounds As Defendants’ Prior Removal

       Defendants argue that their successive removal is not on the same grounds as their first,

because Plaintiff’s FAC filed in the M.D. Pa. added a federal claim not present when Defendants

first removed this case in 2018. EG Defs.’ Br. 11. Specifically, the FAC’s Count IX requested a



4
 Other courts have interpreted § 1447(d) this way, too. See, e.g., Seedman v. U.S. Dist. Court,
837 F.2d 413, 414 (9th Cir. 1988) (per curiam); New Orleans Pub. Serv., Inc. v. Majoue, 802
F.2d 166, 167 (5th Cir. 1986); Fed. Deposit Ins. Corp. v. Santiago Plaza, 598 F.2d 634, 636 (1st
Cir. 1979) (per curiam); contra Midlock v. Apple Vacations W., Inc., 406 F.3d 453, 456 (7th Cir.
2005).
                                                 5
         Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 6 of 19




declaration that Pennsylvania’s Dragonetti Act (codifying the common law right to sue for abuse

of civil process) is unconstitutional under the First and Fourteenth Amendments to the Federal

Constitution. Id. at 20. This contention is meritless, for two reasons.

       First, because the Remand Order rendered the federal proceedings in this case (including

the FAC) a nullity for lack of subject matter jurisdiction, see Gutierrez v. Fox, 141 F.3d 425, 426

(2d Cir. 1998) (“Without jurisdiction, any decision or ruling by the court would be a nullity.”),

and returned the case to the position it occupied at the time of Defendants’ first removal in 2018,

City of New York v. N.Y. Jets Football Club, 394 N.Y.S.2d, 799, 314 (1977), the operative

pleading is the Summons with Notice, not the FAC. Thus, the purported federal claim contained

in Count IX of the FAC cannot be considered a new ground for removal, as that claim is not

before the Court.

       Second, if the FAC were somehow operative, the fact remains that Judge Wilson, in her

Remand Opinion, already considered Count IX and found that it did not confer subject matter

jurisdiction. 2020 WL 5775018, at *12. Thus, there is no way that Count IX can be considered

a new or different ground for removal. It would inexplicably elevate form over function to

accept the proposition that a ground not raised at the time of the first removal, but fully briefed

and subsequently rejected in a remand order, can constitute a new ground for a successive

removal solely because that ground was not raised in the original notice of removal.

Consequently, Defendants’ successive removal, presently before this Court, constitutes a

successive removal on the same grounds as the first—the grounds which Judge Wilson found did

not confer subject matter jurisdiction. See Bank of America v. Pastorelli-Cuseo, No. 3:17-cv-

01666 (SRU), 2017 WL 4678184, at *3 (D. Conn. 2017) (“[F]rom a removal perspective, this

case is the same as it ever was. The same Plaintiff[] ha[s] sued the same Defendants, . . .



                                                  6
         Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 7 of 19




bring[ing] the same legal claims and seek[ing] the same relief as sought previously.”) (quoting

Hughes v. Mylan Inc., Nos. 11–5543 et al., 2011 WL 5075133, at *6 (E.D. Pa. Oct. 25, 2011))

(first alteration added; further alterations in original).

IV.     Successive Removal on Same Grounds Falls Within 28 U.S.C. § 1447(d)

        The statute’s text, the policy behind it, and the analogous caselaw applying it all lead to

the conclusion that § 1447(d)’s bar on reviewability applies to Defendants’ successive removal

on the same grounds. Lark and Winfield v. Quiktrip Corp., No. 3:19-CV-2652-B, 2019 WL

7037588, at *4 (N.D. Tex. Dec. 20, 2019) stand for the proposition that § 1447(d) bars a

successive removal where, as here, it is based on the same grounds as a prior removal that was

remanded for lack of subject matter jurisdiction, because resolving the successive removal would

require the district court to review a remand order issued on § 1447(c) grounds.

        In Lark, the district court faced a successive removal petition after a different judge

within the same district court remanded the case for lack of subject matter jurisdiction. 889 F.

Supp. at 62. The defendant argued that its successive removal was justified because on remand,

the state court found that the amount in controversy exceeded the $50,000 then required for

federal diversity jurisdiction. Id. at 63. The district court rejected that argument, explaining that

“[t]he state court judge’s ruling, within the jurisdictional context, is merely a ‘second opinion’ on

the financial ramifications of the case. It does not provide a new basis upon which to establish

jurisdiction.” Id. at 64. The district court went on to conclude that “exercis[ing] jurisdiction

based on this ‘second opinion’ would amount to de facto appellate review [of the other district

judge’s remand order], which is barred by 28 U.S.C. § 1447(d).” 5 Id.



5
 The court likewise held that the defendant’s “new evidence and testimony do not present a
different set of facts which establish a new ground for removal. . . . Thus, [the defendant’s]
second argument, like its first, requires this court to engage in a de facto appellate review of
                                                    7
         Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 8 of 19




       Similarly, in Winfield, the court refused to entertain the defendant’s successive removal

petition after another judge in the same district court remanded the case to state court under 28

U.S.C. § 1447(e) when the plaintiff joined a non-diverse defendant. 2019 WL 7037588, at *1–2.

The defendant argued that its successive removal was proper because the non-diverse defendant

was fraudulently joined. The court declined to consider that argument, because doing so “would

constitute a review of another district court’s remand order, which is prohibited by 28 U.S.C. §

1447(d).” Id. at *2. Although the remanding judge had not explicitly addressed the improper

joinder doctrine, that judge ultimately concluded that the court lacked subject matter jurisdiction

once the plaintiff joined the non-diverse defendant. Id. at *3. With their successive removal

petition, the defendants were asking the “Court to alter that conclusion by finding that it has

subject matter jurisdiction over the case.” Id. Because the defendants did not raise any new

grounds for their successive removal, the court deemed that request “nothing more than an artful,

if not subtle, attempt to circumvent the plain language and meaning of 28 U.S.C. § 1447(d),

which provides that a remand order ‘is not reviewable on appeal or otherwise.’” Id. at *4

(quoting Majoue, 802 F.2d at 168). Accordingly, the court held “that it lack[ed] jurisdiction to

reconsider the remand order” and remanded the case back to state court. Id.

       Another District of Connecticut court reached the same conclusion through slightly

different reasoning. Pastorelli-Cuseo, like Lark and Winfield, dealt with a successive removal

after a different judge in the same district court remanded the case for lack of subject matter

jurisdiction. 2017 WL 4678184, at *1. There, the court explained that a district court’s remand

order establishes the law of the case with respect to the case’s removability, and § 1447(d) makes




Judge Covello’s previous remand order. Such review is not available.” Id. at 65 (citing §
1447(d)).
                                                 8
         Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 9 of 19




the law of the case doctrine mandatory where the case was remanded for lack of subject matter

jurisdiction. Id. at *2. “In other words, section 1447(d) and the law of the case doctrine

collectively bar ‘a successive removal by the same party on the same grounds if nothing of

significance has changed since the prior removal.’” Id. (citing Hughes, 2011 WL 5075133, at

*6). The court determined that because the defendant had not presented any reason for

“revisiting” (id. at *3) the prior judge’s jurisdictional decision nor any new grounds for removal,

the defendant’s successive removal petition “constitute[d] an improper attempt to ‘circumvent

section 1447(d)’s prohibition on reconsideration,’ and [was] ‘barred by the doctrine of the law of

the case.’” Id. at *3 (first citing Nicholson v. Nat’l Accounts, 106 F. Supp. 2d 1269, 1271 (S.D.

Ala. 2000), then citing Midlock, 406 F.3d at 457). The court appears to have relied on the law of

the case doctrine in particular. See id. at *1, *3.

       Here, unlike in Pastorelli-Cuseo, the Remand Order did not establish the law of the case

with respect to the case’s removability. Because this Court was the first to decide the question of

subject matter jurisdiction, it was this Court’s S.D.N.Y. Order Denying Remand that established

the law of the case with respect to jurisdiction. See Christianson v. Colt Indus. Operating Grp.,

486 U.S. 800, 817 (1988) (explaining that transferor Federal Circuit necessarily decided

jurisdiction first and thus established the law of the case, which transferee Seventh Circuit

departed from when it decided that it lacked jurisdiction and transferred the case back to the

Federal Circuit, and rejecting the notion that the Federal Circuit should have accepted the

Seventh Circuit’s jurisdictional determination as the law of the case). Christianson implies that

there is no “last in time” rule with respect to the law of the case doctrine. The first court to

decide a rule of law, rather than the last court to do so, establishes the law of the case.




                                                      9
        Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 10 of 19




Accordingly, it would not be appropriate to defer to Judge Wilson’s Remand Order solely on law

of the case principles.

        That is not to say that deference has no place, however. The principles of judicial

comity, judicial economy, and finality all militate in favor of deference here; but § 1447(d)’s bar

on reviewability, not deference principles, provides the strongest reason for not disturbing the

Remand Order. Thus, Pastorelli-Cuseo’s discussion of § 1447(d) remains instructive, even if

that court ultimately based its decision mostly on law of the case principles.

V.      The S.D.N.Y. Order Denying Remand is No Longer the Law of the Case

        Though the S.D.N.Y. Order Denying Remand was the first to address the jurisdictional

question, it is not the law of the case any longer, despite Defendants’ arguments to the contrary.

EG Defs.’ Br. 1, 11, 12–13. 6 Defendants argue that § 1447(d) does not apply because they are

not seeking review of Judge Wilson’s Remand Order, but instead are simply asking this Court to

“enforce” its own prior ruling that the federal courts do have subject matter jurisdiction over this

case. MHS Defs.’ Br. 11. Plaintiff counters that if, as Defendants argue, the Remand Order

returned this entire action to the status it held at the time of the first removal, in 2018, and

rendered the federal proceedings a nullity for lack of subject matter jurisdiction, then the

S.D.N.Y. Order Denying Remand is also a nullity, and therefore cannot be “enforced.” Reply to




6
  Defendants also strenuously argue that Judge Wilson should have deferred to this Court’s
jurisdictional determination as the law of the case, but that argument falls flat. Id. at 7–9; MHS
Defs.’ Br. 16. Christianson makes clear that the prudential law of the case doctrine did not limit
Judge Wilson’s power to revisit the question of subject matter jurisdiction. See 486 U.S. at 817
(“A court has the power to revisit prior decisions of its own or of a coordinate court in any
circumstance, although as a rule courts should be loathe to do so in the absence of extraordinary
circumstances . . . .”). In any event, because § 1447(d) bars review of the Remand Order, this
Court declines Defendants’ invitation to pass on the wisdom of Judge Wilson’s decision to
depart from the law of the case in revisiting the jurisdictional question.
                                                  10
        Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 11 of 19




EG Defs. 5 n.8. Additionally, says Plaintiff, determining whether subject matter jurisdiction

exists would necessarily constitute a de facto review of the Remand Order. Id. at 5–6.

       Defendants want it both ways. They argue fervently that because the Remand Order

rendered the federal proceedings a nullity, the defendants named for the first time in federal court

(Hatfield, the Hershey Trust Company, and Katzman) are no longer defendants in this action.

EG Defs.’ Resp. Opp’n Mot. Conf. 2 n.2. At the same time, Defendants argue that the Court

should “enforce” its earlier decision denying remand, implying that decision somehow escaped

this mass nullification. Reply to EG Defs. 5 n.8.

       As discussed above, the Remand Order nullified all federal proceedings in this case,

including the S.D.N.Y. Order Denying Remand; thus, that order cannot be enforced as the law of

the case. And Plaintiff is correct that if the Court revisits the issue of subject matter jurisdiction,

the Court will in fact be reviewing the same facts, arguments, and legal analyses that Judge

Wilson already considered and rejected, which would constitute a de facto review of her

determinations. Accordingly, Defendants’ argument that they are seeking only the enforcement

of the law of the case is unavailing. Instead, their successive removal to this Court effectively

seeks what § 1447(d) bars: review of the Remand Order.

VI.    Procedural Differences Do Not Counsel A Different Determination

       Of course, Lark, Winfield, and Pastorelli-Cuseo did not involve, as this case does, a

decision from one district court finding that the action does present federal subject matter

jurisdiction, followed by a decision from another district court finding that the action does not

present subject matter jurisdiction and remanding the case prior to the successive removal. But

that procedural difference does not affect the outcome here. Other than their unavailing

argument that the S.D.N.Y. Order Denying Remand remains the law of the case, Defendants do



                                                  11
          Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 12 of 19




not raise any reason why this Court’s prior finding of subject matter jurisdiction means that §

1447(d) does not apply to bar review of Judge Wilson’s Remand Order. And given § 1447(d)’s

policy of avoiding prolonged “procedural fencing over the intricacies and perplexities of removal

jurisdiction,” Myers, 2009 WL 1373578, at *1 (citation omitted), the Court sees no reason why it

should. Further, the Court need not decide whether Judge Wilson, as transferee, stood in this

Court’s shoes when she issued her Remand Order, because the foregoing cases demonstrate that

§ 1447(d) bars a district court from reviewing a remand order issued by another district court on

§ 1447(c) grounds, even where there is no transferor/transferee relationship between the two

courts.

VII.      No Authority for Contrary Position

          Lark, Winfield, and Pastorelli-Cuseo, as non-binding cases with slightly different

procedural histories, do not provide particularly robust support for the Court’s conclusion that §

1447(d) bars the Court from revisiting the jurisdictional question. But some support is better

than none. Defendants do not cite, nor was the Court able to find, a single case (which remains

good law) in which a district court entertained a successive removal on the same grounds as a

prior removal after another court had remanded the case for lack of subject matter jurisdiction.

          One Northern District of Illinois court entertained a successive removal petition in those

circumstances, but that case is no longer good law. There, the Central District of Illinois

remanded the case because it had been “improperly removed to the district court under 28 U.S.C.

§ 1441.” Sawyer v. Commonwealth Edison Co., 847 F. Supp. 96, 98 (N.D. Ill. 1994) (citation

omitted). The defendants then filed a successive notice of removal in the Northern District of

Illinois, along with a motion to transfer to the Central District. Id. The plaintiffs argued that

because the Central District had remanded for lack of subject matter jurisdiction, § 1447(d)



                                                  12
        Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 13 of 19




barred the court from reviewing the remand order. Id. at 98–99. The court disagreed, saying:

“the Plaintiffs do not cite and the Court cannot find any cases which suggest that a subsequent

district court is bound by a prior different district court’s remand order which was based on the

prior district court’s erroneous determination that it lacked subject matter jurisdiction.” Id. at 99.

The court then decided that the law of the case did not bar its review either, found subject matter

jurisdiction, denied the motion to remand, and granted the motion to transfer. Id. at 99–101.

       But Midlock v. Apple Vacations W., Inc. made clear that Sawyer is not good law. 406

F.3d 453 (7th Cir. 2005). In Midlock, the Northern District of Illinois remanded the case for lack

of subject matter jurisdiction. 406 F.3d at 455. Back in state court, another defendant

(represented by the same attorney) removed the case to the Central District of Illinois. Id. The

Central District court then remanded the case for improper venue (as the district embracing the

state court was the Northern District) and ordered the attorney to show cause as to why the court

should not sanction him for his frivolous successive removal. Id. The Central District court

imposed sanctions, and the attorney appealed the sanctions order. Id. at 456.

       On appeal, the Seventh Circuit explained its view that § 1447(d)’s “or otherwise”

language refers to other forms of appellate review, rather than review by another district judge. 7




7
  Interestingly, subsequent decisions by lower courts within the Seventh Circuit have refused to
reconsider their own remand orders, relying on the “or otherwise” language of § 1447(d) and
stating that the Seventh Circuit has not taken a position on district courts’ review of their own
remand orders—while citing Midlock. PNC Bank, N.A. v. Spencer, No. 13-cv-21-bbc, 2013 WL
11320931, at *1–2 (W.D. Wisc. May 23, 2013); Komacko v. Am. Erectors, Inc., No. 2:12–CV–
495, 2013 WL 3467202, at *1 (N.D. Ind. July 10, 2013). Another district court, however, cited
Midlock for the proposition that because “or otherwise” refers to other forms of appellate review,
§ 1447(d) does not bar re-removals. Spurgeon v. Pacific Life Ins. Co., Nos. 06-cv-0983-MJR,
06-cv-0925-MJR, 2007 WL 685943, at *2 (S.D. Ill. Mar. 6, 2007). So, the law of the Seventh
Circuit seems to be that § 1447(d) does not bar successive removals, but the law of the case does
absent changes between the first and second removals; and § 1447(d) does forbid district courts
from reconsidering their own remand orders issued on § 1447(c) grounds.
                                                 13
        Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 14 of 19




Id. at 456. Thus, § 1447(d) did not bar the successive removal; but the law of the case did, as no

intervening events justified revisiting the Northern District court’s remand order. Id. at 457. The

law of the case forbade the defendants from removing as many times as they liked, and 28

U.S.C. § 1446(a)’s exclusive venue provision forbade them from removing to as many districts

as they liked. Id. The defense attorney argued that sanctions were not warranted because he

relied on Sawyer in filing the successive removal. Id. The Seventh Circuit rejected that

argument, because Sawyer was “unreasoned and obviously incorrect,” and gave the attorney “no

support at all.” Id. at 457, 458. The panel then affirmed the Central District court’s sanctions

order. Thus, Sawyer does not provide Defendants any support.

        Midlock’s conclusion that § 1447(d) does not bar a successive removal on the same

grounds as a prior removal remanded for lack of subject matter jurisdiction provides no support

to Defendants, either. That conclusion was based on an interpretation of § 1447(d) that reads “or

otherwise” to preclude only other forms of appellate review, whereas the Second Circuit clearly

interprets “or otherwise” to preclude district court review. Shapiro, 412 F.3d at 312. Therefore,

courts within this Circuit are precluded from accepting Midlock’s reasoning.

        Accordingly, there is no authority for the position that § 1447(d) does not bar this Court

from considering a successive removal based on the same grounds as a prior removal that

another district court remanded for lack of subject matter jurisdiction.

VIII.   28 U.S.C. § 1447(d) is Not Limited to “Routine” Remand Orders

        Defendants’ argument that § 1447(d) applies only to “routine” remand orders issued on §

1447(c) grounds (MHS Defs.’ Br. 12) is unconvincing. The word “routine” is not to be found in

§ 1447(c) or (d). Instead, Defendants cite Feidt v. Owens Corning Fiberglas Corp., 153 F.3d

124, 124 (3d Cir. 1998), and In re TMI Litig. Cases Consol. II, 940 F.2d 832, 832 (3d Cir. 1991),



                                                 14
        Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 15 of 19




in support of this qualification. Feidt and TMI are distinguishable in that both dealt with

interlocutory appeals from remand orders under 28 U.S.C. § 1292(b), not district courts’ review

of remand orders.

       But more importantly, the Second Circuit has considered Feidt and TMI, and construed

them narrowly. In its In re World Trade Ctr. Disaster Site opinion, the court explained that

“what the Third Circuit in TMI described as ‘unsettled’ was not a jurisdictional question but

rather a ‘constitutional’ question.” 414 F.3d 352, 369 (2d Cir. 2005) (quoting TMI, 940 F.2d at

848). “The statute at issue in TMI clearly conferred subject matter jurisdiction, and the district

court did not rule to the contrary. Rather, the district court based the remand on its ruling that

the statute—which was intended to (and did) confer federal jurisdiction—was beyond

Congress’s power and hence was unconstitutional.” Id. Thus, the “TMI court stated that it had

granted permission to appeal pursuant to § 1292(b) ‘[b]ecause [it was] convinced that the bar of

section 1447(d) was not intended to preclude appellate consideration of a section 1292(b)

certified question concerning the constitutionality of an Act of Congress.’” Id. at 370 (quoting

TMI, 940 F.2d at 836) (alterations in original). And Feidt “emphasized that [the Third Circuit]

views its TMI decision on the availability of § 1292(b) review as limited to remands premised on

a federal statute’s unconstitutionality and as leaving undisturbed the principle that ‘a routine

jurisdictional inquiry into the satisfaction of the removal requirements’ is unreviewable.” Id. at

370 (quoting Feidt, 153 F.3d at 129 n.5). This is a far cry from a blanket holding that § 1447(d)

prohibits review only of routine remand orders for lack of subject matter jurisdiction.

       The Second Circuit went on to reject the defendant’s argument that “a jurisdiction-based

remand is reviewable on the basis that it involved novel or important jurisdictional questions.”

Id. Because the Supreme Court has ruled that § 1447(d) does not allow inquiries into even



                                                 15
        Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 16 of 19




erroneous remand orders, “review is barred a fortiori where the order raises questions that are

merely ‘significant’ or ‘unsettled.’” Id. Accordingly, this Court cannot hold that § 1447(d) does

not apply simply because this case raises a novel and important jurisdictional question—i.e.,

because it is not “routine.”

IX.    The General Rule Against Successive Removals on Same Grounds Also Bars Review

       Even if § 1447(d) were inapplicable to Defendants’ successive removal, the general rule

against successive removals on the same grounds a court previously rejected would compel

remand in this case. See Pastorelli-Cuseo, 2017 WL 4678184, at *2 (citing St. Paul & Chi. Ry.

Co. v. McLean, 108 U.S. 212, 217 (1883)). Defendants are correct that the removal statute does

not forbid successive removals (EG Defs.’ Br. 11–12), but federal courts have long required

different grounds for successive removals to be permitted. United States v. Ortiz, No. 13 Civ.

136 (JMF), 2013 WL 2413724, at *2 (S.D.N.Y. June 4, 2013) (“Since [McLean], federal courts

have adhered to a general rule that, absent an intervening change in the underlying factual

circumstances, a second removal by the same party on the same ground is impermissible and

may subject the removing party to sanctions.”). “Different ground” refers to the pleading or

event that made the case removable, not the Defendants’ theory of federal jurisdiction. Abbo-

Bradley v. City of Niagara Falls, No. 1:20-cv-00136-FPG, 2021 WL 243701, at *3 (W.D.N.Y.

Jan. 25, 2021). As discussed above, Defendants do not raise a different ground for removal here;

instead, they raise the same arguments—based on the same pleadings—that Judge Wilson

considered and rejected.

       That the M.D. Pa., the transferee court, issued the Remand Order rather than this Court

does not abrogate this general rule against successive removals on the same grounds. See Cal.

Pub. Emps.’ Ret. Sys. v. Wachovia Capital Mkts., LLC, No. CV 09–1555–JFW (AJWx), 2009



                                                16
        Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 17 of 19




WL 10681959, at *2 (C.D. Cal. Apr. 3, 2009) (“[The defendant’s] argument that the general rule

prohibiting successive removals on the same grounds only applies when the remand order is

issued by the court to which the case originally was removed, and not, as in this case, by the

court to which the case was transferred is unpersuasive.” The defendant did not offer any

authority in support of its proposed distinction, “[d]espite bearing the burden of demonstrating

the propriety of the removal,” and “the policies underlying the general rule prohibiting

successive removals on the same grounds—allowing litigation to proceed in a timely fashion and

minimizing interference by federal courts with state court proceedings—are the same regardless

of which court remanded the case.”). Accordingly, the general rule against successive removals

on the same grounds a court previously rejected bars Defendants’ successive removal in this

case.

X.      Sanctions

        Because Defendants’ successive removal was objectively reasonable, the Court will not

award Plaintiff attorneys’ fees and costs under § 1447(c). Martin v. Franklin Capital Corp., 546

U.S. 132, 141 (2005) (“Absent unusual circumstances, courts may award attorney’s fees under §

1447(c) only where the removing party lacked an objectively reasonable basis for seeking

removal.”). “A basis for removal is ‘objectively reasonable’ if the removing party had a

colorable argument that removal was proper.” Nguyen v. Am. Express Co., 282 F. Supp. 3d 677,

683 (S.D.N.Y. 2017) (quoting In re Standard & Poor’s Rating Agency Litig., 23 F. Supp. 3d 378,

407 (S.D.N.Y. 2014)).

        The unprecedented procedural posture of this case and the lack of guidance on the

applicability of § 1447(d) to these facts indicate that Defendants’ successive removal was

objectively reasonable. See Williams v. Int’l Gun-A-Rama, 416 F. App’x. 97, 99 (2d Cir. 2011)



                                                17
        Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 18 of 19




(“‘[I]f clearly established law did not foreclose a defendant’s basis for removal, then a district

court should not award attorneys’ fees,’ and ‘[d]istrict court decisions . . . do not render the law

clearly established.’”) (quoting Lott v. Pfizer, Inc., 492 F.3d 789, 793 (7th Cir. 2007)).

Defendants’ argument that Plaintiff’s FAC raised new grounds for removal was colorable,

though ultimately unavailing. Likewise, it was objectively reasonable for Defendants’ to rely on

Christianson to argue that the S.D.N.Y. Order Denying Remand was the law of the case such

that the successive removal sought application of that order rather than review of the Remand

Order. Accordingly, Plaintiff’s motion for costs and expenses (including attorneys’ fees) under §

1447(c) is denied. See Kuperstein v. Hoffman-Laroche, Inc., 457 F. Supp. 2d 467, 472

(S.D.N.Y. 2006) (“[T]he mere fact that the defendant fails to carry his burden does not of itself

require an award of costs to the plaintiff.”).

       Similarly, because Defendants’ successive removal was objectively reasonable, the Court

declines to exercise its inherent power to sanction Defendants for their successive removal.

XI.    Additional Issues

       Because § 1447(d) bars this Court from reaching the merits of whether federal subject

matter jurisdiction exists, the Court declines to rule on the side issue of whether Hatfield, the

Hershey Trust Company, and Katzman are defendants, leaving that determination to the New

York County Supreme Court on remand. Likewise, that court will decide how Plaintiff is to

serve Hatfield with process, if—or when—that issue becomes relevant.

       The Court directs Mr. Tucker to provide Hatfield with a copy of this order. The Court

has authority to so direct Mr. Tucker, because he participated in the December 14, 2020 status

conference as Hatfield’s counsel, and though he indicated via email that he intended to move to

withdraw from representing Hatfield, Mr. Tucker never filed a motion to withdraw. See Tr. 3:9–



                                                 18
        Case 1:20-cv-10042-PAC Document 47 Filed 03/05/21 Page 19 of 19




10, ECF No. 26; Remand Mem. Ex. 4, at 3, ECF No. 25–4; Pl.’s Mot. Conf. 1. This direction

should not be construed as the Court taking any position on the attorney/client relationship

between Mr. Tucker and Hatfield.

       One final point bears mentioning. The EG Defendants repeatedly argue that Plaintiff has

waived subject matter jurisdiction by failing to address the merits in his motion for remand. EG

Defs.’ Br. 10–11, 15–16. The Court reminds counsel that “[s]ubject-matter jurisdiction can

never be waived or forfeited.” Gonzalez v. Thaler, 565 U.S. 134, 141 (2012); see also Holt v.

Stonington, 765 F.3d 127, 130 (2d Cir. 2014). 28 U.S.C. § 1447(c) does not—and cannot—

provide otherwise.

                                         CONCLUSION

       For the foregoing reasons, the Court finds that § 1447(d) bars it from revisiting whether

this Court has subject matter jurisdiction over this case. Even if § 1447(d) were inapplicable, the

general rule against successive removals would still require remand here. Accordingly, the

Remand Order must stand undisturbed; this Court lacks jurisdiction to review it. Plaintiff’s

motion to remand is GRANTED. Plaintiff’s motion for sanctions is DENIED. Plaintiff’s motion

for an order amending the caption and directing the method of service upon Navada Hatfield is

DENIED. The Clerk of Court is directed to send a certified copy of this remand order to the

New York County Supreme Court, and to terminate the motions at ECF Nos. 24 and 28.


 Dated: New York, New York                        SO ORDERED
        March 5, 2021


                                                  ________________________
                                                  HONORABLE PAUL A. CROTTY
                                                  United States District Judge



                                                19
